Citation Nr: 1529222	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, to include as a result of exposure to asbestos and coal dust.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Derek R. Brown


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  He also served with the National Guard from February 1949 to October 1950.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2012, the Board denied the claim following which a motion for reconsideration was denied in April 2012.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court), and in August 2013 the Court granted a joint motion for partial remand.  Following a November 2013 remand, the Board in June 2014 again denied the claim.

The Veteran again appealed to the Court.  In a March 2015 order the Court granted a joint motion for partial remand.  The issue of entitlement to service connection for a heart disorder was abandoned.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

After reviewing the March 2015 joint motion for remand the Board finds that the Veteran should be offered a VA compensation examination to address whether it is at least as likely as not that the appellant's chronic obstructive pulmonary disease is related to alleged inservice exposure to coal dust.  

In a June 2010 statement, the Veteran reported that he was exposed to asbestos while stationed at Francis E. Warren Air Force Base in Cheyenne, Wyoming, from September 1949 to March 1950, and at Tempelhof Air Force Base in Berlin, Germany, from July 1951 to July 1952.  He alleged that while stationed in Wyoming for technical training, the heating systems, barracks walls, and boilers were all covered with asbestos insulation.  He reported having to take eight-hour shifts firing a coal-burning heating furnace in a room that was protected with asbestos.  In Berlin, he reportedly performed recovery and repair of cables and other communication facilities in the tunnels under the city.  He stated that these areas were full of asbestos and that they had been burned and destroyed by flame throwers at the end of World War II.

Service personnel records list assignments and duties that are consistent with the Veteran's descriptions.  In March 2014, correspondence was received from an archivist at the Air Force Historical Research Agency regarding the likelihood of asbestos exposure during the Veteran's service.  The archivist stated that most Air Force buildings during that era were insulated with asbestos in both the floors and the walls.  The archivist noted that its mere presence would not be a hazard, but that "something had to occur to physically release the fibers into the air."  The archivist also stated that work on the boilers could release the offending fibers.

The Board concedes that the Veteran may have had some exposure to asbestos during either his National Guard or active duty service.  

The Veteran's service treatment records do not indicate that he complained of or sought treatment for a respiratory disorder during service.  His July 1952 separation examination report found clinically normal lungs and chest.  At that time the Veteran specifically denied any past or current history of asthma, shortness of breath, pain or pressure in chest, as well as chronic cough. 

The Veteran testified at his December 2011 hearing that he was originally diagnosed with breathing problems in the 1980s or in 1997.  He testified that he has had breathing problems ever since he separated from service, or at least from the 1960s.  He further testified that he had served on "active duty for nine months at Francis E[.] Warren Air Force Base," where there were "coal burning furnaces and [he] had to go down and take [his] tour once a week . . . in the winter[] cold and fire the furnaces and there was cold dust blowing around everywhere."  He further testified that "when [he] g[ot] off duty in the morning after shoveling coal all night," his "face would be black and [he would] sit there and would . . . cough that old coal dust up so [with] that and what asbestos [he] was around . . . [he] had a pretty good shot at it."

The Veteran's private and VA treatment records confirm that he has been regularly treated for chronic obstructive pulmonary disease.

In April 2014, the Veteran was afforded a VA examination with a physician who reviewed the claims file and performed an in-person examination of the Veteran.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease.  The examiner noted that the Veteran had a 20 year history of smoking, which he reportedly stopped 10 years prior.  The Veteran reported that in 2014 he had difficulty breathing, chronic cough, and requires an inhaler.  While that examiner opined that the Veteran's chronic obstructive pulmonary disease were less likely than not related to asbestos exposure, the examiner did not address whether it was at least as likely as not that the appellant's chronic obstructive pulmonary disease was due to the appellant's reported inservice exposure to coal dust or due to the combination of coal dust and asbestos exposure.

The Board notes that the law precludes granting service connection for a disability caused by inservice smoking, 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2014).  Still, the Board finds further development in order to address the theory of inservice exposure to coal dust. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should refer the appellant's claims folder, VBMS file, and Virtual VA file to a VA physician who specializes in pulmonary medicine, and who has not previously examined or treated the appellant.  Following that physician's review of the record the physician must opine whether it is at least as likely as not that a diagnosed respiratory disorder, to include chronic obstructive pulmonary disease was caused or permanently aggravated by the appellant's alleged nine month inservice exposure to coal dust, as well as his inservice asbestos exposure.  The examiner must address the medical literature offered by the appellant's representative in July 2015.  If it is more likely than not that the appellant's chronic obstructive pulmonary disease is due to his long history of smoking the examiner should so state, and explain why.  A complete, well-reasoned rationale must accompany any opinion offered.  If further examination of the Veteran is required before answering this question, an examination must be so ordered and conducted.

2.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





